Citation Nr: 1549485	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to restoration of a 20 percent evaluation for the traumatic arthritis of the left knee with instability.

2. Entitlement to restoration of a 10 percent evaluation for traumatic arthritis of the left knee for the period prior to August 14, 2009.

3. Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the cervical spine with ulnar nerve paresthesias.

4. Entitlement to a rating in excess of 20 percent for lumbar strain with intervertebral disc syndrome (IVDS).

5. Entitlement to a rating in excess of 10 percent for sciatic nerve of the left lower extremity associated with the lumbar strain with IVDS.

6. Entitlement to a rating in excess of 60 percent for bowel dysfunction (previously loss of sphincter control) associated with the lumbar strain with IVDS.

7. Entitlement to a rating in excess of 40 percent for connected neurogenic bladder associated with the lumbar strain with IVDS.

8. Entitlement to a rating in excess of 20 percent for traumatic arthritis of the left knee with instability.

9. Entitlement to an increased rating for traumatic arthritis of the left knee, rated 10 percent prior to April 19, 2011, 40 percent from April 19, 2011, to June 30, 2011 and noncompensable from July 1, 2011.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1988. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, November 2009 and October 2010 rating decisions of the RO. In March 2009, the RO reduced the rating for the traumatic arthritis of the left knee with instability from 20 percent to 10 percent and reduced the rating for the traumatic arthritis of the left knee from 10 percent to 0 percent, both effective from May 1, 2009. Subsequently, in July 2012, the RO found that the effective date of May 1, 2009, was clear and unmistakable error and determined that the proper effective date for the reductions was June 1, 2009.

In his July 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  An August 2015 letter informed him that his hearing was scheduled for August 31, 2015. However, in correspondence received in August 2015, he cancelled his hearing request.  

The Board also notes that the Veteran was previously represented by a private attorney.  In March and June 2015, the attorney revoked his power of attorney by way of letters sent to VA and the Veteran. As the Veteran has not obtained another representative, the Board now recognizes him as proceeding pro se in this appeal.

Finally, the Board acknowledges that the issue of entitlement to an earlier effective date for the award of a total rating based on individual unemployability due to service connected disability (TDIU) has been appealed.  However, the Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to increased ratings for DDD of the cervical spine, lumbar strain with IVDS, sciatic nerve of the left lower extremity, bowel dysfunction, neurogenic bladder, traumatic arthritis of the left knee with instability and traumatic arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Traumatic arthritis of the left knee with instability was rated 20 percent disabling for less than five years when the RO, in a March 2009 rating decision, reduced the rating to 10 percent, effective May 1, 2009 (subsequently June 1, 2009).

2. Traumatic arthritis of the left knee was rated 10 percent disabling for less than five years when the RO, in a March 2009 rating decision, reduced the rating to 0 percent, effective May 1, 2009 (subsequently June 1, 2009).

3. At the time of the March 2009 rating decision, the evidence showed an improvement in the service-connected traumatic arthritis of the left knee with instability.

4. At the time of the March 2009 rating decision which reduced the rating for the Veteran's traumatic arthritis of the left knee, the evidence did not show that improvement in the service-connected disability would be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1. The reduction of the rating for the traumatic arthritis with instability from 20 percent to 10 percent, effective June 1, 2009, was proper. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, Diagnostic Code (DC) 5257 (2015). 

2. A 10 percent evaluation for traumatic arthritis of the left knee from June 1, 2009, to August 14, 2009 is restored. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, DC 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 

Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

Historically, the 20 percent and 10 percent ratings for the Veteran's traumatic arthritis of the left knee with instability and traumatic arthritis of the left knee were awarded effective November 2, 2004, and were reduced effective June 1, 2009, less than 5 years later. Accordingly, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating. 

Under DC 5010, traumatic arthritis is rated based on limitation of motion of the affected joint. With arthritis, at least the minimum compensable rating is warranted for painful motion. 38 C.F.R. § 4.59. Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. Additionally, a separate evaluation may also be assigned for instability. See 38 C.F.R. § 4.71a, DC 5257; see VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  Under DC 5257, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability. A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.

The January 2005 VA examination report documented the Veteran's complaint of left knee pain, stiffness and soreness. He reported that he experienced these symptoms intermittently, at least 3 times per week. He reportedly was unable to move during flare-ups in pain and reported experiencing 2 episodes of incapacitation over the past year. 

On objective examination, general appearance of his left knee was abnormal with findings of swelling and posterior tenderness. Drawer test was abnormal with moderate instability demonstrated. McMurray's testing showed moderate instability of the left knee also. Additionally, moderate recurrent subluxation was demonstrated with crepitus. He had full extension of the left knee and flexion to 140 degrees with pain occurring at 110 degrees. Range of motion was additionally limited by pain, fatigue, weakness, lack of endurance and incoordination with pain having the major functional impact.

The November 2006 VA examination report documented the Veteran's complaint of left knee weakness, giving out, stiffness, lack of endurance, locking and dislocation (i.e., patella appears to move out of place). He also complained of constant pain in the anterior left knee. He did not experience any incapacitation relative to his left knee pain. 

On objective examination there was tenderness in the medial, lateral and inferior joint lines. Additionally, he had crepitus. He had full extension and flexion of the left knee to 140 degrees with pain occurring at 100 degrees. On the left joint function was additionally limited by pain. The medial and lateral collateral ligaments stability test, the anterior and posterior cruciate ligaments stability test and the medial and lateral meniscus test of the left knee were all within normal limits.

The February 2008 VA examination report reflected the Veteran's complaint of left knee constant weakness, stiffness with prolonged sitting, occasional giving way, lack of endurance, locking and fatigability. He also experienced constant left knee pain that traveled to the left thigh, described as a squeezing, aching, oppressing, sharp and cramping pain. 

On objective examination, the Veteran demonstrated tenderness of the left knee. There was no evidence of edema, effusion, weakness, redness, heat, guarding of movement or subluxation. Additionally locking pain, genu recurvatum or crepitus of the left knee was not demonstrated. He had full extension of the knee and flexion to 140 degrees. Anterior and posterior cruciate ligaments stability testing of the left knee was within normal limits. Medial and lateral collateral ligaments stability testing of the left knee was abnormal with slight instability demonstrated. Medial and lateral meniscus testing of the left knee was within normal limits.

Regarding the traumatic arthritis of the left knee with instability, the Board finds that the reduction to 10 percent was proper as both the November 2006 and February 2008 VA examinations show an improvement in the left knee instability when compared to the prior January 2005 VA examination. 

In this regard, the January 2005 VA examination showed moderate instability on Drawer and McMurray's testing and moderate recurrent subluxation with crepitus. The November 2006 VA examination shows improvement as the medial and lateral collateral ligaments stability test, the anterior and posterior cruciate ligaments stability test and the medial and lateral meniscus test of the left knee were all within normal limits. 

The February 2008 VA examination shows improvement in that anterior and posterior cruciate ligaments stability testing of the left knee and medial and lateral meniscus testing of the left knee was within normal limits. Although medial and lateral collateral ligaments stability testing of the left knee was abnormal, the degree of severity of instability was slight. Although the Board does not consider the October 2009 VA examination to support a reduction, the results of the examination are an after the fact confirmation that the February 2008 examination was an accurate representation of the level of disability.

In reaching this conclusion, the Board has considered the Veteran's lay statements of record. The Board notes that he is competent to describe that which he personally observes, including left knee instability and degree of severity related thereto. The Board also finds his statements to be credible; however, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment. See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Regarding the traumatic arthritis of the left knee (based on painful motion), the Board finds that the evidence does not demonstrate improvement in the Veteran's left knee disability as neither the November 2006 nor February 2008 VA examination show improvement when compared to the prior January 2005 VA examination. 

In this regard, all the examinations demonstrate that the Veteran had full extension and flexion to 140 degrees. Further, all examinations document the Veteran's consistent report of painful motion, weakness, soreness, stiffness and crepitus. In addition, in the March 2009 rating decision that promulgated the reduction, the RO failed to consider whether the evidence made it reasonably certain that any improvement will be maintained under the ordinary conditions of life. Such failure constitutes error. 

Here, the Veteran has consistently reported constant weakness, stiffness with prolonged sitting, occasional giving way, lack of endurance, fatigability and constant left knee pain. This evidence does not suggest that the improvement was maintained under the ordinary conditions of life. Moreover, the RO's subsequent adjustment of the Veteran's rating to 40 percent in the July 2012 rating decision (effective from April 19, 2011) confirms that improvement was not maintained under the ordinary conditions of life. 

Given the above evidence, it cannot be stated with any certainty that improvement had been maintained under the ordinary conditions of life. Accordingly, the10 percent rating for traumatic arthritis of the left knee is restored.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. As such, the VCAA is not applicable with regard to the claim for restoration of the 20 and 10 percent ratings for the left knee disabilities. Barger v. Principi, 16 Vet. App. 132 (2002).

In this case, with regard to the left knee disabilities, the Veteran was notified of the proposal to reduce the ratings of his left knee disabilities and that the reduction would result in a reduction in overall compensation payments to him in June 2008. He was afforded 60 days to present additional evidence to show that compensation payments should be continued at their present level and submitted such additional evidence. Thus, the March 2009 rating decision effectuating the reduction of the rating for the left knee disabilities was issued in compliance with applicable regulations.

To the extent that a 10 percent rating for traumatic arthritis of the left knee for the period prior to August 14, 2009, is being granted, any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Restoration of a 20 percent evaluation for traumatic arthritis of the left knee with instability is denied. 

Restoration of a 10 percent disability rating for traumatic arthritis of the left knee for the period prior to August 14, 2009, is granted.



REMAND

With regard to the claims for an increased ratings for the traumatic arthritis of the left knee with instability and traumatic arthritis of the left knee, in December 2009, the Veteran submitted correspondence expressing disagreement with the November 2009 rating decision that assigned an increased 10 percent rating for the traumatic arthritis of the left knee and denied a rating in excess of 10 percent for the traumatic arthritis of the left knee with instability.  

In July 2012, the RO assigned a 40 percent rating for traumatic arthritis of the left knee beginning April 19, 2011, and decreased the rating to 0 percent for the disability beginning July 1, 2011. As higher schedular ratings for the traumatic arthritis of the left knee are possible prior and subsequent to April 19, 2011, this issue remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35 (1993). 

In any event, to date, however, the RO has not issued a statement of the case (SOC) regarding the issues of entitlement to increased ratings for the traumatic arthritis of the left knee with instability and traumatic arthritis of the left knee in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO should return the claims file to the Board with respect to these particular issues only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the Veteran's claim for entitlement to increased ratings for DDD of the cervical spine, lumbar strain with IVDS, sciatic nerve of the left lower extremity, bowel dysfunction, and neurogenic bladder, he essentially asserts that he has experienced a worsening of the symptoms related to these disabilities. He was last afforded VA examination addressing these disabilities in May 2010. 

Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of these service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC addressing the issues of entitlement to increased ratings for the traumatic arthritis of the left knee with instability and the traumatic arthritis of the left knee. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

2. Obtain any updated treatment records of the Veteran and associate them with the record.

3. Schedule the Veteran for an examination to evaluate the current severity and manifestations of DDD of the cervical spine and lumbar strain with IVDS. The entire record must be furnished to the examiner. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's DDD of the cervical spine and lumbar strain with IVDS.  

4. Schedule the Veteran for an examination to evaluate the current severity and manifestations of his sciatic nerve of the left lower extremity associated with the lumbar strain with IVDS. The entire record must be furnished to the examiner. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's sciatic nerve of the left lower extremity associated with the lumbar strain with IVDS.  

5. Schedule the Veteran for an examination to evaluate the current severity and manifestations of his bowel dysfunction (previously loss of sphincter control) associated with the lumbar strain with IVDS. The entire record must be furnished to the examiner. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bowel dysfunction (previously loss of sphincter control) associated with the lumbar strain with IVDS.  

6. Schedule the Veteran for an examination to evaluate the current severity and manifestations of his neurogenic bladder associated with the lumbar strain with IVDS. The entire record must be furnished to the examiner. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's neurogenic bladder associated with the lumbar strain with IVDS. 

7. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


